charles j sophy petitioner v commissioner of internal revenue respondent bruce h voss petitioner v commissioner of internal revenue respondent docket nos filed date r determined that ps co-owners of two residences were together limited in deducting interest on dollar_figure million of acquisi- tion indebtedness and dollar_figure of home_equity_indebtedness under sec_163 and c ii ps contend that where co-owners are not married to each other the limita- tions apply separately to each taxpayer who is a co-owner of up to two residences held the limitations of sec_163 apply to the aggregate indebtedness on up to two resi- dences and co-owners not married to each other may not deduct more than a proportionate_share_of_interest on dollar_figure million jeffrey l reuben and william marc weintraub for peti- kimberly a santos and kathryn alice meyer for tioners respondent opinion cohen judge in these consolidated cases respondent determined deficiencies of dollar_figure and dollar_figure in petitioner verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila sophy v commissioner charles j sophy’s federal income taxes for and respectively and deficiencies of dollar_figure and dollar_figure in peti- tioner bruce h voss’ federal income taxes for and respectively the deficiencies resulted from the dis- allowance of portions of petitioners’ claimed deductions for real_estate_taxes and qualified_residence_interest all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions with respect to the deductions for real_estate_taxes the issue for decision is whether respondent properly applied the limita- tions under sec_163 and c ii to reduce peti- tioners’ claimed qualified_residence_interest deductions background these cases were submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference at the time their petitions were filed peti- tioners resided in california in petitioner charles j sophy and petitioner bruce h voss purchased a house together in rancho mirage cali- fornia and financed the purchase by obtaining a mortgage that was secured_by the rancho mirage house petitioners acquired the rancho mirage house as joint_tenants and held the property as joint_tenants during the years in issue in petitioners refinanced the rancho mirage house with a new mortgage loan of dollar_figure the proceeds of the new mortgage loan which was secured_by the rancho mirage house were used to pay off the original mortgage loan peti- tioners were jointly and severally liable for the new mortgage on the rancho mirage house in petitioners purchased a house in beverly hills california petitioners acquired the beverly hills house as joint_tenants and held the property as joint_tenants during the years in issue to finance the purchase petitioners obtained a mortgage secured_by the beverly hills house in petitioners refinanced the beverly hills house by obtaining a new mortgage loan of dollar_figure million the proceeds of this new mortgage loan which was secured_by the beverly hills house were used to pay off the original mortgage loan verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila united_states tax_court reports petitioners were jointly and severally liable for the mortgage on the beverly hills house also in petitioners obtained a home equity line of credit of dollar_figure for the beverly hills house on which peti- tioners were jointly and severally liable for the years in issue petitioners used the beverly hills house as their prin- cipal residence and the rancho mirage house as their second residence in sophy paid mortgage interest of dollar_figure for the two residences and voss paid dollar_figure the total average bal- ance in for the beverly hills house mortgage and home equity loan and the rancho mirage house mortgage was dollar_figure in sophy paid mortgage interest of dollar_figure and voss paid dollar_figure the total average balance in for the two mortgages and the home equity loan was dollar_figure on their individual federal_income_tax returns for and petitioners each claimed deductions for qualified_residence_interest the internal_revenue_service irs audited petitioners’ and individual income_tax returns and disallowed portions of petitioners’ deductions for qualified_residence_interest in relevant part the notice_of_deficiency for and sent to sophy stated it is determined that you are allowed as a deduction for schedule a- home mortgage interest_expense of dollar_figure for tax_year and dollar_figure for tax_year rather than dollar_figure and dollar_figure for tax- able years and respectively the amounts of dollar_figure and dollar_figure for tax years and respectively are not allowed because your deduction for home mortgage interest exceeds the limits per the provisions of the internal_revenue_code the excess_amount is not deductible in relevant part the notice_of_deficiency for and sent to voss stated it is determined that you are allowed as a deduction for schedule a- home mortgage interest_expense of dollar_figure for tax_year and dollar_figure for tax_year rather than dollar_figure and dollar_figure for taxable years and respectively the amounts of dollar_figure and dollar_figure for tax years and respectively are not allowed because your deduction for home mortgage interest exceeds the limits per the provisions of the internal_revenue_code the excess_amount is not deductible these determinations followed the reasoning of advice issued in in which the irs dealt with the question of verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila sophy v commissioner how to apply the acquisition_indebtedness limitation in a situation where the total acquisition_indebtedness was more than dollar_figure million and the taxpayer was one of two unmarried co-owners of the residence see c c a date this chief_counsel_advice states limitation on acquisition t he dollar_figure indebtedness under sec_163 is used to determine the portion of taxpayer’s interest payments that may be deducted in particular the amount of interest tax- payer may deduct is determined by multiplying the amount of interest actually paid_by taxpayer on taxpayer’s qualified_residence by a fraction the numerator of which is dollar_figure and the denominator of which is the average balance of the outstanding acquisition_indebtedness during the years in question in these cases the irs computed the applicable limitation ratio as dollar_figure million dollar_figure million for acquisition_indebtedness plus dollar_figure for home_equity_indebtedness over the entire average balance of the qualifying loans this limitation ratio was then multiplied by the amount of interest_paid by each petitioner to arrive at the amount of deductible qualified_residence_interest that each petitioner could claim for each year in issue the irs determined the deductible qualified_residence_interest for sophy for each year in issue as follows total qualified_loan limit total average balance of all mortgages on all qualified loans limitation ratio total amount of interest_paid by sophy deductible mortgage interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the irs determined the deductible mortgage interest for voss for the years in issue as follows total qualified_loan limit total average balance of all mortgages on all qualified loans limitation ratio total amount of interest_paid by voss deductible mortgage interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila united_states tax_court reports discussion sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness as an exception sec_163 generally disallows a deduction for personal_interest personal_interest however does not include qualified_residence_interest sec_163 in general a qualified_residence is defined as a taxpayer’s principal_residence and one other home that is used as a resi- dence by the taxpayer sec_163 qualified resi- dence interest means any interest_paid or accrued during a tax_year on acquisition_indebtedness or home equity indebt- edness with respect to the taxpayer’s qualified_residence sec_163 sec_163 provides i in general -the term acquisition_indebtedness means any indebt- edness which- i is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and ii is secured_by such residence such term also includes any indebtedness secured_by such residence resulting from the refinancing of indebtedness meeting the requirements of the preceding sentence or this sentence but only to the extent the amount of the indebtedness resulting from such refinancing does not exceed the amount of the refinanced indebtedness ii dollar_figure limitation -the aggregate amount treated as acquisi- tion indebtedness for any period shall not exceed dollar_figure dollar_figure in the case of a married individual filing a separate_return sec_163 provides i in general -the term home_equity_indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of such indebtedness does not exceed- i the fair_market_value of such qualified_residence reduced by ii the amount of acquisition_indebtedness with respect to such resi- dence ii limitation -the aggregate amount treated as home equity indebt- edness for any period shall not exceed dollar_figure dollar_figure in the case of a separate_return by a married individual there is no dispute that petitioners’ homes meet the defini- tion of a qualified_residence and that the mortgage interest_paid by petitioners is qualified_residence_interest because it verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila sophy v commissioner was paid on acquisition and home_equity_indebtedness secured_by their homes petitioners’ sole contention is that the sec_163 limitations on indebtedness indebtedness limitations are properly applied on a per-taxpayer basis with respect to resi- dence co-owners who are not married to each other peti- tioners argue that they should each be allowed a deduction for interest_paid on up to dollar_figure million of acquisition and home_equity_indebtedness with respect to the residences that they jointly own under their interpretation because these cases involve two unmarried co-owners together they should be able to deduct interest_paid on up to dollar_figure million of acquisition and home_equity_indebtedness respondent’s position on the other hand is that the indebtedness limitations are properly applied on a per-resi- dence basis regardless of the number of residence owners and whether co-owners are married to each other under respondent’s interpretation co-owners should collectively be limited to a deduction for interest_paid on a maximum of dollar_figure million of acquisition and home_equity_indebtedness we must decide whether the statutory limitations on the amount of acquisition and home_equity_indebtedness with respect to which interest is deductible under sec_163 are properly applied on a per-residence or per-taxpayer basis where residence co-owners are not married to each other when we interpret a statute our purpose is to give effect to congress’ intent to accomplish this we begin with the statutory language which is the most persuasive evidence of the statutory purpose see 310_us_534 the words of the statute should be construed in their ordinary everyday and plain meaning 331_us_1 usually the meaning of the statutory language is conclusive see 489_us_235 112_tc_19 if a statute is silent or ambiguous we may look to the statute’s legislative_history in an attempt to determine congressional intent see 481_us_454 637_f3d_1008 9th cir when a statute appears clear on its face however there must be unequivocal evi- dence of legislative purpose before interpreting the statute in verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila united_states tax_court reports a way that overrides the plain meaning of the words used therein see burlington u s pincite harrell f 3d pincite 90_tc_498 83_tc_742 than other acquisition_indebtedness we begin our analysis by looking closely at the definitions of acquisition_indebtedness and home_equity_indebtedness in sec_163 and c i the acquisition indebted- ness definition uses the phrase any indebtedness which is incurred in conjunction with acquiring constructing or substantially improving any qualified_residence of the tax- payer and is secured_by such residence we note that the word taxpayer in this context is used only in relation to the qualified_residence not the indebtedness similarly the operative language in the definition of home equity indebted- ness is any indebtedness that is secured_by a qualified resi- dence sec_163 once again the phrase any indebtedness is not qualified by language relating to an individual taxpayer qualified_residence_interest is defined as any interest which is paid_or_accrued during the taxable_year on acquisi- tion indebtedness with respect to any qualified_residence of the taxpayer or home_equity_indebtedness with respect to any qualified_residence of the taxpayer sec_163 emphasis added the definition of home equity indebted- ness also includes the phrase reduced by the amount of acquisition_indebtedness with respect to such residence referring to a qualified_residence sec_163 emphasis added the definitions of the terms acquisition_indebtedness and home_equity_indebtedness in sec_163 and c i establish that the indebtedness must be related to a qualified_residence and the repeated use of the phrases with respect to a qualified_residence and with respect to such residence in the provisions discussed above focuses on the residence rather than the taxpayer from congress’ use of any indebtedness in the definition of acquisition_indebtedness which is not qualified by lan- guage regarding an individual taxpayer it appears that this phrase refers to the total amount of indebtedness with respect to a qualified_residence and which is secured_by that residence the focus is on the entire amount of indebtedness with respect to the residence itself thus when the statute limits the amount that may be treated as acquisition indebt- verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila sophy v commissioner edness it appears that what is being limited is the total amount of acquisition debt that may be claimed in relation to the qualified_residence rather than the amount of acquisi- tion debt that may be claimed in relation to an individual taxpayer our analysis of the term home_equity_indebtedness is similar the use of the phrase any indebtedness unquali- fied by language relating to an individual taxpayer appears to limit the total amount of home_equity_indebtedness that may be claimed in relation to the qualified_residence itself rather than the amount of home_equity_indebtedness that may be claimed in relation to an individual taxpayer because of references to an individual taxpayer in other provisions of sec_163 petitioners would have us inter- pret the indebtedness limitations as applying on a per-tax- payer basis rather than a per-residence basis such an interpretation however reads too much into the indebted- ness limitations while congress references a taxpayer and the taxpayer several times in sec_163 any reference to an individual taxpayer is conspicuously absent in the lan- guage of the indebtedness limitations moreover as noted above the taxpayer references in the definitions of acquisi- tion indebtedness and home_equity_indebtedness are in rela- tion to the qualified_residence rather than to the indebted- ness w hen ‘congress includes particular language in one section of a statute but omits it in another section of the same act it is generally presumed that congress act ed intentionally and purposely’ in so doing consol freightways corp of del v aetna inc in re 564_f3d_1161 9th cir citing 534_us_438 with respect to congress’ repeated use of phrases such as with respect to any qualified_residence and with respect to such residence in conjunction with terms that by their own definitions must already be in relation to a qualified resi- dence these phrases appear to be superfluous however ‘a statute ought upon the whole to be so construed that if it can be prevented no clause sentence or word shall be superfluous void or insignificant ’ 534_us_19 quoting 533_us_167 in addition we must construe a provision not in isolation but as part of the statutory scheme in which verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila united_states tax_court reports it is embedded consol freightways f 3d pincite in the light of the language in sec_163 taken as a whole it appears that congress used these repeated references to emphasize the point that qualified_residence_interest and the related indebtedness limitations are residence focused rather than taxpayer focused further support regarding application of the indebtedness limitations is found in the parenthetical language addressing married taxpayers filing separate returns the parenthetical language in the acquisition_indebtedness limitation in sec_163 provides that married taxpayers who file separate returns are limited to acquisition_indebtedness of dollar_figure each or one-half of the otherwise allowable_amount of acquisition_indebtedness similarly the home_equity_indebtedness limitation in sec_163 includes parenthetical language that provides that married taxpayers who file separate returns are limited to home equity indebt- edness of dollar_figure each which is one-half of the otherwise allowable_amount of home_equity_indebtedness thus the lan- guage used in these provisions suggests without expressly stating that co-owners who are married to each other and file a joint_return are limited to a deduction of interest on dollar_figure million of acquisition_indebtedness and dollar_figure on home_equity_indebtedness accordingly in a case involving acquisi- tion indebtedness of more than dollar_figure million this court has limited a married couple’s qualified_residence_interest deduc- tion on a joint_return to the interest_paid on dollar_figure million of acquisition_indebtedness see pau v commissioner tcmemo_1997_43 see also revrul_2010_25 2010_44_irb_571 with respect to the amount of acquisition_indebtedness that can be treated as home_equity_indebtedness for purposes of the sec_163 limitations this ruling does not vary from the holding in pau as to the application of the limita- tions to co-owners who are married to each other petitioners argue that congress in using this particular language in the indebtedness limitations intended to create a special rule for married couples-a marriage_penalty - that does not apply to co-owners who are not married to each other however in the light of the residence-focused lan- guage used throughout sec_163 and the absence of any reference to an individual taxpayer in the indebtedness limitations themselves this argument is not persuasive verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila sophy v commissioner rather than setting out a marriage_penalty this language simply appears to set out a specific allocation of the limita- tion amounts that must be used by married couples filing separate tax returns thus implying that co-owners who are not married to one another may choose to allocate the limita- tion amounts among themselves in some other manner such as according to percentage of ownership although we have reached our conclusion by reviewing the language of the statute nothing in the legislative_history of the sec_163 indebtedness limitations suggests that congress had any other intention than what we have deter- mined from an examination of the language we conclude that the limitations in sec_163 and c ii on the amounts that may be treated as acquisition and home_equity_indebtedness with respect to a qualified_residence are properly applied on a per-residence basis we have considered the arguments of the parties not specifically addressed in this opinion they are either with- out merit or irrelevant to our decision to reflect concessions and our foregoing conclusion decisions will be entered under rule f verdate 0ct jun jkt po frm fmt sfmt v files sophy sheila
